Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo et al. (US 6,534,788).
As for claim 1, Yeo et al. disclose in Fig. 7 and the related text a thin film transistor array panel comprising: 
a substrate 500; 
a gate electrode 56G on the substrate 500; 
a control gate electrode 51G on a same layer (500) as the gate electrode 56G, the control gate electrode 51G being physically separated from the gate electrode 56G; 
a semiconductor layer 54 on the gate electrode 56G and the control gate electrode 51G, the semiconductor layer 54 including a (portion of a) channel 54C that overlaps the gate electrode 56G, a lightly doped drain (LDD) region 54L that overlaps the control gate electrode 51G, a source region 54S, and a drain region 54D; and 
a source electrode 58-1/51S and a drain electrode 58-2/51D connected with the semiconductor layer 54.  

As for claim 2, Yeo et al. disclose the thin film transistor array panel as claimed in claim 1, further comprising: a first insulation layer 55 between the gate electrode 56G and the semiconductor layer 54; and a second insulation layer 53 on the semiconductor layer 54 (fig. 7).  

As for claim 3, Yeo et al. disclose the thin film transistor array panel as claimed in claim 1, further comprising: a first insulation layer 55 between the semiconductor layer 54 and the gate electrode 56G; and a second insulation layer 53 on the gate electrode 56G (fig. 7).  

As for claim 4, Yeo et al. disclose the thin film transistor array panel as claimed in claim 1, wherein the source region 54S and the drain region 54D of the semiconductor layer 54 are doped with a P-type impurity (col. 6 lines 39-41).  

As for claims 5-6 and 9-10, Yeo et al. disclose the thin film transistor array panel as claimed in claim 4, wherein the control gate electrode includes a drain control gate electrode (right 51G) and a source control gate electrode (left 51G).
The limitations of “in response to a voltage applied to the gate electrode being higher than a predetermined voltage, the drain control gate electrode and the source control gate electrode are each applied with a positive voltage independent of the voltage applied to the gate electrode”, “ in response to a voltage applied to the gate electrode being lower than a predetermined voltage, the drain control gate electrode and the source control gate electrode are each applied with a negative voltage independent of the voltage applied to the gate electrode”, “in response to a voltage applied to the gate electrode being higher than a predetermined voltage, the control gate electrode is applied with a positive voltage”, and “in response to a voltage applied to the gate electrode being lower than a predetermined voltage, the control gate electrode is applied with a negative voltage” are drawn to functional language.  This type of description does not affect the structure of the final device.  It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Also, Yeo et al. disclose the same structure as claimed invention, therefore it is capable to operate the same as claimed.
.  
As for claim 7, Yeo et al. disclose in Fig. 7 and the related text a thin film transistor array panel, comprising: 
a substrate 500; 
a gate electrode 56G on the substrate 500; 
a semiconductor layer 54 on the gate electrode 51G, the semiconductor layer 54 including a source region 54S, a drain region 54D, and a channel 54C region; 
a control gate electrode 51G on the semiconductor layer 54, (portion of) the control gate electrode 51G not overlapping the gate electrode 56G; and 
a source electrode 58-1/51S and a drain electrode 58-2/51D connected with the semiconductor layer 54.  

As for claim 8, Yeo et al. disclose the thin film transistor array panel as claimed in claim 7, further comprising: a first insulation layer 55 between the gate electrode 56G and the semiconductor layer 54; and a second insulation layer 53 between the semiconductor layer 54 and the control gate electrode 51G.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/Primary Examiner, Art Unit 2811